J-S43015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 ROBERT B. GOHLMAN                          :
                                            :
                   Appellant                :    No. 457 WDA 2020

        Appeal from the Judgment of Sentence Entered June 6, 2019
   In the Court of Common Pleas of Crawford County Criminal Division at
                     No(s): CP-20-CR-0000666-2018


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 22, 2021

     Appellant, Robert B. Gohlman, appeals nunc pro tunc from the judgment

of sentence entered on June 6, 2019, in the Crawford County Court of

Common Pleas. We affirm.

     The record reveals that the Commonwealth charged Appellant with one

count of corruption of minors, graded as a misdemeanor of the first degree.

Criminal   Information,   9/13/18.     In       the   criminal   information,   the

Commonwealth specified the actions constituting the crime and alleged

Appellant “did masturbate a dog in the presence of a known juvenile.” Id.

The trial court summarized the procedural history as follows:

           [Appellant], on April 18, 2019, negotiated a plea of guilty to
     corruption of minors, a misdemeanor of the first degree, 18
     Pa.C.S.A. § 6301(a)(1)(i).      There was no agreement as to
     sentencing. … The plea agreement was accepted that day by the
     undersigned, and a state sentence of 12 to 36 months was
     imposed on June 6, 2019, with credit for thirty-two days of
J-S43015-20


      presentence incarceration. [Appellant’s] motion to reconsider and
      modify his sentence, timely filed on June 17, 20[19], was denied.
      Order, 6/18/19. He did not file a direct appeal, but his appellate
      rights were reinstated nunc pro tunc when a timely[]filed petition
      for post-conviction collateral relief was granted. See Order,
      3/27/20. [Appellant’s] nunc pro tunc notice of appeal was timely
      filed six days thereafter.

Trial Court Opinion, 4/14/20, at 1-2 (internal footnote omitted). Both the trial

court and Appellant complied with Pa.R.A.P. 1925.

      On appeal, Appellant raises the following issue for our consideration:

      Whether the sentencing court abused its sentencing discretion by
      sentencing [A]ppellant to a minimum incarceration term of twelve
      (12) months for his conviction of Corruption of Minors?

Appellant’s Brief at 8.

      Appellant’s issue presents a challenge to the discretionary aspects of his

sentence, and it is well settled that “[t]he right to appellate review of the

discretionary aspects of a sentence is not absolute.”      Commonwealth v.

Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014). When an appellant challenges

the discretionary aspects of a sentence, the appeal should be considered a

petition for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155,

163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:




                                      -2-
J-S43015-20


          [W]e conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s
          brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
          there is a substantial question that the sentence appealed
          from is not appropriate under the Sentencing Code, 42
          Pa.C.S. § 9781(b).

Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of a sentence is a query that must be evaluated on a

case-by-case basis.      Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.

Super. 2001).

       Herein, we conclude that the first three requirements of the four-part

test were met: Appellant filed a timely appeal; Appellant preserved the issue

in his post-sentence motion; and Appellant included a statement raising this

issue in his brief pursuant to Pa.R.A.P. 2119(f). Moury, 992 A.2d at 170.

Therefore, we must determine whether Appellant has raised a substantial

question. Id.

       In order to decide whether Appellant has raised a substantial question,

we examine the Pa.R.A.P. 2119(f) statement. Commonwealth v. Ahmad,

961 A.2d 884, 886-887 (Pa. Super. 2008).         Allowance of appeal will be

permitted only when the appellate court determines that there is a substantial

question that the sentence is not appropriate under the Sentencing Code.1



____________________________________________


1   42 Pa.C.S. § 9701, et seq.

                                           -3-
J-S43015-20


Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006).                 A

substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provision of the Sentencing Code or is

contrary to the fundamental norms underlying the sentencing process. Id.

       In his Pa.R.A.P. 2119(f) statement, Appellant contends that the trial

court abused its discretion by imposing an excessive sentence. Appellant’s

Brief at 11.    Appellant avers that the Commonwealth did not request the

imposition of a state sentence,2 but the trial court “ignored the prosecution’s

position and instead sentenced [A]ppellant to serve a minimum incarceration

term of 12 months and to a maximum incarceration term of 36 months.” Id.

Appellant contends that although the act of masturbating a dog in the

presence of a minor is “very unusual and weird,” it does not warrant a state

sentence. Id.

       In its brief as the appellee, the Commonwealth states that Appellant’s

contention is “conclusory,” and it does not amount to a substantial question.

Commonwealth’s Brief at 10. After review, we agree.

       Appellant’s Pa.R.A.P. 2119(f) statement focuses on Appellant’s behavior

and his displeasure with the imposition of a state sentence. Appellant’s Brief

at 10.    Appellant baldly asserts that although masturbating a dog in the


____________________________________________


2  Generally, a “state sentence” is a period of incarceration where the
maximum term is two years or more and the defendant is committed to the
Pennsylvania Department of Corrections for confinement.      42 Pa.C.S.
§ 9762(b).

                                           -4-
J-S43015-20


presence of a child is “odd,” the trial court abused its discretion in sentencing

Appellant in the aggravated range of the sentencing guidelines. Id. However,

Appellant’s Pa.R.A.P. 2119(f) statement fails to set forth a plausible argument

that the sentence violates the Sentencing Code or is in any way contrary to

the fundamental norms underlying the sentencing process. Hartle, 894 A.2d

at 805.    Accordingly, we conclude that Appellant has failed to present a

substantial question, and we affirm the judgment of sentence.

       Assuming, arguendo, that we were to find that Appellant raised a

substantial question, we would conclude that there was no abuse of discretion

in the sentence imposed.3 The trial court addressed Appellant’s challenge to

the discretionary aspects of the sentence as follows:

              Corruption of minors as a first degree misdemeanor has an
       offense gravity score (OGS) of 4. 204 Pa.Code §§ 303.3(a),
       303.15. [Appellant’s] criminal history, as listed on his Guideline
       Report (a copy of which is attached hereto as Exhibit B), yields a
       prior record score (PRS) of 2. Id. §§ 303.4(a)(1), 303.7(a)(5)(ii)
       (“Two points are added if the offender was previously convicted of
       four or more misdemeanors.”). According to the Basic Sentencing
       Matrix, and as indicated on [Appellant’s] Guideline Sentence
       Form, the standard range minimum sentence for an OGS of 4 and
       PRS of 2 is “RS - <12 months” (i.e., restorative sanctions to less
       than twelve months), with an aggravated and mitigated range of
       “+/-3 months,” respectively. Id. §§. 303.13(a)(3), 303.16(a).
       [Appellant’s] one year minimum sentence was thus one day longer
       than the upper limit of the standard range, and at the bottom of
       the aggravated Sentencing Guideline range.


____________________________________________


3 Sentencing is a matter vested in the sound discretion of the trial court, and
a sentence will not be disturbed on appeal absent a manifest abuse of that
discretion. Commonwealth v. Kitchen, 162 A.3d 1140, 1146 (Pa. Super.
2017).

                                           -5-
J-S43015-20


           The reasons for imposing an aggravated sentence appear in
     the record of the sentencing hearing. See Transcript of Colloquy
     Taken at Time of Sentence (Tr.) 12-13; 42 Pa.C.S. § 9721(b) (“In
     every case in which the court imposes a sentence for a ...
     misdemeanor, ... the court shall make as a part of the record, and
     disclose in open court at the time of sentencing, a statement of
     the reason or reasons for the sentence imposed.”). Those reasons
     were also listed on the sentence Order, as follows:

        1. [Appellant] was on supervision as the time of the offense;

        2. [Appellant]    has   been    revoked from     prior   county
        sentences;

        3. This sentence is only 1 day into the aggravated range;
        and

        4. The facts underlying the corruption charge are disturbing,
        i.e., masturbating a dog in the presence of a juvenile.

        “The sentencing code requires the trial court to consider the
     protection of the public, the gravity of the offense, and the
     rehabilitative needs of the defendant.” Commonwealth v. Smith,
     863 A.2d 1172, 1178 (Pa. Super. 2004) (citing 42 Pa.C.S.A.
     § 9721[b]).     The record demonstrates that the undersigned
     considered and articulated these factors, imposing a penalty that
     was individualized and tailored to [Appellant] based upon the
     inadequacy of supervision in protecting the public,3 the gravity of
     his offense in involving a minor while sexually arousing “man’s
     best friend,”4 and the need for rehabilitation of his thought
     processes.5 Also appropriately considered in relation to the
     second and third factors was [Appellant’s] lack of remorse,
     discernable at the hearing6 and later reaffirmed.7                See
     Commonwealth v. Grays, 167 A.3d 793, 817 (Pa. Super. 2017)
     (“this Court has held that ‘it is undoubtedly appropriate for a trial
     court to consider a defendant’s lack of remorse as a factor at
     sentencing, provided that it is specifically considered in relation to
     protection of the public, the gravity of the offense, and the
     defendant’s rehabilitative needs.’”) (quoting Commonwealth v.
     Bowen, 975 A.2d 1120, 1125 (Pa. Super. 2009)). Based upon the
     foregoing, the [c]ourt believes the sentence to have been
     appropriate. See Commonwealth v. Pasture, 630 Pa. 440, 451,
     107 A.3d 21, 27 (2014) (“a trial court has broad discretion in
     sentencing a defendant, and concomitantly, the appellate courts

                                       -6-
J-S43015-20


      utilize a deferential standard of appellate review in determining
      whether the trial court abused its discretion in fashioning an
      appropriate sentence”); cf. Commonwealth v. Walls, 592 Pa. 557,
      568, 926 A.2d 957, 963 (2007) (“Under the Sentencing Code an
      appellate court is to exercise its judgment in reviewing a sentence
      outside the sentencing guidelines to assess whether the
      sentencing court imposed a sentence that is ‘unreasonable.’ 42
      Pa.C.S. § 9781(c), (d).”) (emphasis added).

         3 See Tr. 13:6 (“he doesn’t seem to do very well on
         supervision”).

         4 See Tr. 13:1-2 (It’s hard to understand how any right-
         thinking person would do a thing like this under any
         circumstance let alone in the presence of a juvenile”).

         5See Tr. 13:3 (“I do think [Appellant] has something going
         on that needs to be addressed.”).

         6   See Tr. 13:11-12 (“his body language seems
         demonstrative of an attitude that he doesn’t understand
         why the Court system finds his conduct to be aberrant and
         illegal”); see also id. 6:12-13 (1st A.D.A.: “[Appellant]
         thinks it was funny”).

         7 In a letter to the undersigned dated January 15, 2020
         (copy attached hereto as Exhibit C), [Appellant] wrote that
         “the corruption charge has nothing to do with a minor sir
         just a dog when I was drunk we’ve all done stupid stuff when
         we are drunk I just happened to do a stupid drunken bet.”

Trial Court Opinion, 4/14/20, at 2-4.

      “In every case where the court imposes a sentence ... outside [of the

sentencing guidelines,] the court shall provide a contemporaneous written

statement of the reason or reasons for the deviation from the guidelines.” 42

Pa.C.S. § 9721(b). “This requirement is satisfied when the judge states his

reasons for the sentence on the record and in the defendant’s presence.”




                                     -7-
J-S43015-20


Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super. 2014) (internal

citation and quotation marks omitted).

      In the instant case, the trial court properly enumerated and discharged

its responsibilities in sentencing Appellant. Antidormi, 84 A.3d at 760; 42

Pa.C.S. § 9721(b). The trial court was aware of Appellant’s prior record score,

offense gravity score, and correctly stated the standard-range sentence. N.T.,

6/6/19, at 6, 12-13.      The record also reflects that in open court and in

Appellant’s presence, the trial court provided its understanding of the

sentencing guidelines and stated its reasons for sentencing Appellant in the

aggravated range of the guidelines. Id. at 12-14. Thus, even if Appellant

had presented a substantial question for our review, we would conclude that

there was no abuse of discretion in the sentence imposed.

      Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2021




                                     -8-